CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated August 25, 2008, relating to the financial statements and financial highlights which appear in the June 30, 2008 Annual Report to Shareholders of JPMorgan Value Opportunities Fund, which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights”, “Independent Registered Public Accounting Firm” and “Financial Statements” in such Registration Statement. PricewaterhouseCoopers
